PAYMENT OF ALL AMOUNTS PAYABLE UNDER THIS TERM NOTE IS SUBORDINATED TO PAYMENT
OF ALL “SENIOR DEBT” AS DEFINED IN, AND IN THE MANNER AND TO THE EXTENT SET
FORTH IN, THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF DECEMBER 7, 2012 BY
AND AMONG THE HOLDER HEREOF, IMPERIUM SPECIAL FINANCE FUND, LP AND CACHET
FINANCIAL SOLUTIONS, INC.

Exhibit 10.1

Amendment to Conversion Agreement

 

Effective Date:  December 15, 2014

 

WHEREAS, Cachet Financial Solutions, Inc., a Delaware corporation (“Cachet
Delaware”), and Cachet Financial Solutions Inc., a Minnesota corporation
(“Cachet Minnesota”) (Cachet Delaware and Cachet Minnesota may be referred to
collectively as “Company”), and Michael J. Hanson (“Holder”) and James L. Davis
(“Holder”) (Holders together with Company, may collectively be referred to as
“Parties”) entered into a Conversion Agreement, effective June 17, 2014 (the
"Agreement"); and

 

WHEREAS, the Parties desire to amend the warrant coverage as set forth in the
Agreement to provide 100% warrant coverage for the number of whole shares issued
pursuant to the Promissory Notes converted under the Agreement.

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.



Capitalized terms not defined herein have the meanings ascribed to them in the
Agreement.

 

2.



Section 1(d) of the Agreement shall be amended and restated in its entirety to
read as set forth below.

 

(d)



The number of shares of common stock of Cachet Delaware issuable upon conversion
shall equal the number obtained by dividing (x) the total amount of principal
and interest being converted, by (y) the Conversion Price. In this regard, the
“Conversion Price,” will equal the conversion price at which that certain series
of Convertible Promissory Notes of Cachet Delaware, offered for sale in
March-May 2014 (a copy of which is attached hereto as Exhibit A), convert into
common stock of Cachet Delaware upon the consummation of an “IPO,” as defined
therein. For clarity, this means that the Promissory Notes will convert at a
rate that includes at least a 15% discount from the price at which common stock
of Cachet Delaware is sold in the IPO. In addition, each of Michael J. Hanson
and James L. Davis will receive 100% warrant coverage for the whole shares
issued pursuant to the Promissory Notes converted hereunder (as set forth in
Exhibit A of this Amendment).  The exercise price for the Actual Warrants Issued
(as set forth in Exhibit A) shall be 125% of the price at which common shares of
Cachet Delaware are sold in the IPO.  The exercise price for the warrants being
issued pursuant to this Amendment (the “Amendment Warrants”) as set forth in
Exhibit A shall be $2.00.  The Amendment Warrants shall have a five year term
beginning from the Effective Date of this Addendum.

 

3.



All terms and conditions of the Conversion Agreement shall remain in full force
and effect, except to the extent specifically modified herein.





1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties has caused this Second Letter Amendment
to be executed by its duly authorized representative as of the Effective Date
written above.

 

 

 

 

 

Holder:

    

Cachet Financial Solutions Inc.

 

 

a Minnesota corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Hanson

 

By:

/s/ Jeffrey C. Mack

 

Michael J. Hanson

 

 

Jeffrey C. Mack

 

 

 

 

Chief Executive Officer

 

 

 

 

 

Holder:

    

Cachet Financial Solutions, Inc.

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ James L. Davis

 

By:

/s/ Jeffrey C. Mack

 

James L. Davis

 

 

Jeffrey C. Mack

 

 

 

 

Chief Executive Officer

 





2

--------------------------------------------------------------------------------

 



Exhibit A

 

    

    

    

    

    

    

    

    

    

    

    

    

    

    

 

Debt Holder

 

Principal Amt
Note

 

Whole
Shares
Issued

 

Actual
Warrants
Issued

 

Actual
Warrants
Price

 

Proposed
Amendment
Warrants

 

New
Revised
Warrants

 

Amendment
Warrants
Price

 

James L. Davis

 

$


2,425,000 

 


2,141,432 

 


1,550,000 

 

$


1.88 

 


591,432 

 


2,141,432 

 

$


2.00 

 

Michael J. Hanson

 

$


1,700,000 

 


1,471,494 

 


1,033,333 

 

$


1.88 

 


438,161 

 


1,471,494 

 

$


2.00 

 

 



3

--------------------------------------------------------------------------------